NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 LABORERS’ LOCAL UNION NOS. 472
 & 172, LABORERS’ LOCAL UNION
 NOS. 472 & 172 WELFARE AND
 PENSION FUNDS AND SAFETY,                                   Civ. No. 20-119
 EDUCATION AND TRAINING FUNDS,
 and ZAZZALI, FAGELLA, NOWAK,                                OPINION
 KLEINBAUM & FRIEDMAN, P.C.,

                    Petitioners,

           v.

 TARHEEL ENTERPRISES, INC.,

                    Respondent.

THOMPSON, U.S.D.J.

       This matter comes before the Court upon the Motion to Confirm Arbitration Award (ECF

No. 2) filed by Petitioners Laborers’ Local Union Nos. 472 & 172, Laborers’ Local Union Nos.

472 & 172 Welfare and Pension Funds and Safety, Education and Training Funds, and Zazzali,

Fagella, Nowak, Kleinbaum & Friedman, P.C. (collectively, “Petitioners”). The Motion is

unopposed by Tarheel Enterprises, Inc. (“Respondent”). The Court has decided the Motion after

considering Petitioners’ written submissions and without holding oral argument pursuant to Rule

78(b) of the Federal Rules of Civil Procedure. For the reasons stated herein, the Motion is

granted.

       Upon review of Petitioners’ submissions, the Court finds that Respondent is bound by a

collective bargaining agreement with Petitioner Laborers’ Local Union Nos. 472 & 172 Welfare

and Pension Funds and Safety, Education and Training Funds. (Pet. ¶ 2, ECF No. 1.) The

                                                1
agreement provides for the submission to arbitration of any controversies concerning delinquent

payments to Petitioner Laborers’ Local Union Nos. 472 & 172 Welfare and Pension Funds and

Safety, Education and Training Funds. (Id. ¶ 3.) In accordance with these terms, this dispute was

submitted to Arbitrator J.J. Pierson, Esq. (“Arbitrator”). (Id. ¶ 5.) Following a hearing held on

November 21, 2019, and with proper notice to all parties, the Arbitrator entered an Award in

writing dated November 21, 2019. (Arb. Award at 16–19, Ex. B, ECF No. 1-1.) 1 The

Arbitrator’s Award indicates that Respondent was delinquent in making required contributions to

Petitioner Laborers’ Local Union Nos. 472 & 172 Welfare and Pension Funds and Safety,

Education and Training Funds between September 1, 2019 and September 30, 2019. (Id. at 16–

17.)

       This Court must confirm an arbitration award “[i]f the parties in their agreement have

agreed that a judgment of the court shall be entered upon the award made pursuant to the

arbitration.” 9 U.S.C. § 9. Having considered the written submissions of Petitioners in light of

Respondent’s failure to oppose the Motion, and for good cause shown, this Court grants

Petitioners’ Motion to Confirm Arbitration Award. An appropriate Order accompanies this

Opinion.



Date: March 5, 2020                                           /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




1
 The page numbers to which the Court refers in its citation to the Arbitration Award are the
CM/ECF page numbers.
                                                 2
